Citation Nr: 1747882	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Larry J. Pitts, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

In October 2015, the Veteran testified at a Videoconference Board hearing before the undersigned.  A transcript of the hearing is of record. 

In December 2015 and May 2017, the Board remanded the Veteran's claims for further development.  As discussed below, that development has been completed.


FINDINGS OF FACT

1.  The Veteran's Raynaud's syndrome is not causally or etiologically related to active service, and is not caused or aggravated by his service-connected diabetes mellitus.

2.  The Veteran's erectile dysfunction is not causally or etiologically related to active service, and is not caused or aggravated by his service-connected diabetes mellitus.




CONCLUSIONS OF LAW

1.  Raynaud's syndrome was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2016).

2.  Erectile dysfunction was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

I.  Raynaud's Syndrome

The Veteran seeks entitlement to service connection for Raynaud's syndrome, including secondary service connection to diabetes mellitus.  The Board finds that the weight of the competent and credible evidence is against a finding of secondary service connection for Raynaud's syndrome.  

The record shows that the Veteran has a current diagnosis of Raynaud's syndrome, which he attributes to his service-connected diabetes mellitus.  See April 2013 Diabetes Mellitus Disability Benefits Questionnaire (DBQ), p.2.  In the same DBQ, the VA examiner noted that the Veteran's Raynaud's syndrome had been "present for many years" and was related to the Veteran's diabetes mellitus.  However, the VA examiner did not provide sufficient rationale for her opinion, and an addendum opinion was requested in a December 2015 Board remand to determine the etiology of Raynaud's syndrome.  Two addendum opinions were submitted in December 2015 and January 2016, and both are sufficient for the Board's purposes.
 
In the December 2015 addendum opinion, the VA examiner opined that the Veteran's Raynaud's syndrome was less likely than not due to or the result of the Veteran's diabetes mellitus.  He stated that "Raynaud's [syndrome] is an exaggerated vascular response to cold temperatures or emotional stress.  It has been related to systemic lupus erythematous and systemic sclerosis.  But it has not been associated with diabetes."  See December 2015 Compensation & Pension Examination Note, p. 1.  The VA examiner further opined that Reynaud's syndrome had not aggravated beyond its natural progression because of the Veteran's diabetes mellitus, and that if the Veteran's diabetes mellitus had caused significant peripheral vascular injury to cause venous stasis with ulcers or other visible physical or measurable insults, then the aggravation claim may have some merit.  However, those symptoms are not associated with the present claim, and thus diabetes mellitus cannot be considered an aggravating factor of the Veteran's Reynaud's syndrome.

In the January 2016 addendum opinion, the VA examiner noted that the April 2013 VA examiner wrote that the Veteran had suffered from Reynaud's syndrome for many years, but that his diabetes mellitus had not been diagnosed until April 2013.  She opined that it was less likely than not that Reynaud's syndrome was caused or aggravated beyond its natural progression by his service-connected diabetes mellitus because he had been diagnosed with diabetes mellitus years after being diagnosed with Reynaud's syndrome; and found no medical evidence proving the service-connected diabetes mellitus worsened the Raynaud's syndrome in frequency or severity.

Additionally, medical records from the Fayetteville VA Medical Center (VAMC) and Tennessee Valley Health Care System (HCS) since February 2013 show treatment for or list Raynaud's syndrome in the Veteran's medical history.  In fact, a February 2013 Fayetteville VAMC medical record stated that the Veteran's Raynaud's syndrome had worsened from only affecting his bilateral pinkies to all 10 fingers.  However, no competent medical evidence, including the VA medical records, on file attributes the Veteran's current diagnosis to diabetes mellitus.

The Board additionally notes that there is no plausible anatomic explanation that would link the Raynaud's syndrome to any in-service injury or disease.  The Veteran's service treatment records are silent for treatment of Raynaud's syndrome.  As such, service connection on a direct basis must be denied. 

In consideration thereof, and absent any competent medical evidence to the contrary, the Board finds service connection for Raynaud's syndrome must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Erectile dysfunction

The Veteran seeks entitlement to service connection for erectile dysfunction, including secondary service connection to diabetes mellitus.  The Board finds that the weight of the competent and credible evidence is against a finding of secondary service connection for erectile dysfunction.

The record shows that the Veteran has a current diagnosis of erectile dysfunction, which he attributes to his service-connected diabetes mellitus.  See April 2013 Diabetes Mellitus Disability Benefits Questionnaire (DBQ), p.2.  In the same DBQ, the VA examiner noted that the Veteran's erectile dysfunction was at least as likely as not due to diabetes mellitus.  However, the VA examiner did not provide sufficient rationale for her opinion, and an addendum opinion was requested in a December 2015 Board remand to determine the etiology of his erectile dysfunction.  Again, two addendum opinions were submitted in December 2015 and January 2016, and both are sufficient for the Board's purposes.
 
In the December 2015 addendum opinion, the VA examiner opined that erectile dysfunction was not caused by the Veteran's diabetes mellitus because the Veteran had been diagnosed with erectile dysfunction in 2008 and diabetes mellitus in 2013, around five years after his erectile dysfunction diagnosis.  Additionally, the VA examiner opined the Veteran's erectile dysfunction had not aggravated beyond its natural progression due to diabetes mellitus because he had been taking antihypertensive medication, which could cause erectile dysfunction, prior to his erectile dysfunction diagnosis and it was unlikely that two years of diabetes mellitus would have any significant effect on erectile dysfunction.

In the January 2016 addendum opinion, the VA examiner stated that as erectile dysfunction was diagnosed a few years prior to the diabetes mellitus diagnosis, she opined it was likely than not that his erectile dysfunction was caused by diabetes mellitus.  She continued to state that she did not see any medical evidence proving the Veteran's erectile dysfunction had significantly worsened in frequency or severity due to his diabetes mellitus, so in her medical opinion, it was less likely than not that diabetes mellitus had aggravated the erectile dysfunction beyond natural progression.

Additionally, medical records from the Fayetteville VA Medical Center (VAMC) and Tennessee Valley Health Care System (HCS) since March 2008 show treatment for or prescriptions for erectile dysfunction.  However, no competent medical evidence, including the VA medical records, on file attributes the Veteran's current diagnosis to diabetes mellitus.

The Board additionally notes that there is no plausible anatomic explanation that would link erectile dysfunction to any in-service injury.  The Veteran's service treatment records are silent for treatment of erectile dysfunction.  As such, service connection on a direct basis must be denied. 

In consideration thereof, and absence any competent medical evidence to the contrary, the Board finds service connection for erectile dysfunction must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	(CONTINUED ON NEXT PAGE)










ORDER

1.  Service connection for Raynaud's syndrome, to include as secondary to diabetes mellitus, is denied.

2.  Service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


